 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A CUSTOMARY FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

THIS NOTE IS SUBJECT TO THE TERMS OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT
BETWEEN THE HOLDER AND QUANTUM MATERIALS CORP. DATED AS OF THE DATE HEREOF, AS
THE SAME MAY BE AMENDED FROM TIME TO TIME.

 

NON-NEGOTIABLE UNSECURED CONVERTIBLE PROMISSORY NOTE

 

$__________ November ____, 2016

 

FOR VALUE RECEIVED, Quantum Materials Corp., a Nevada corporation, promises to
pay to the order of __________________, in lawful money of the United States of
America in immediately available funds, the lesser of (a) the principal sum of
__________________ Dollars ($________), or (b) the outstanding principal balance
hereunder, as provided below:

 

1. Unit Subscription Agreement. This Note is issued pursuant to the Securities
Purchase Agreement, dated as of the date hereof, by and between the Company and
the Holder (the “Subscription Agreement”). The Holder is subject to certain
restrictions set forth in the Subscription Agreement and shall be entitled to
certain rights and privileges set forth in the Subscription Agreement. This Note
is one of the Notes referred to as the “Notes” in the Subscription Agreement.
This Note is being issued in the series of similar promissory notes in
connection with the Offering. Capitalized terms used but not otherwise defined
shall have the meaning ascribed to such terms in the Subscription Agreement.

 

2. Definitions. As used in this Note, the following terms have the following
meanings:

 

“Applicable Rate” means eight percent (8%) per annum.

 

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.

 

“Company” means Quantum Materials Corp., a Nevada corporation, and any successor
thereto.

 

“Conversion Discount” means 0.80.

 

   

 

 

“Conversion Price” means $0.12. The Conversion Price shall be subject to
adjustment to prevent dilution in certain events including: (a) any
subdivisions, combinations and classifications of the Common Stock; or (b) any
payment, issuance or distribution by the Company to its stockholders of (i) a
stock dividend, (ii) debt securities of the Company, or (iii) assets (other than
cash dividends payable out of earnings or surplus in the ordinary course of
business). The Conversion Price also is subject to a full ratchet adjustment
upon the Company’s issuance of Common Stock, options, warrants, or rights to
purchase Common Stock or securities convertible into Common Stock for a
consideration per share which is less than the then- applicable Conversion Price
of the Notes, excluding (i) Common Stock and options issued to officers,
directors, and employees of the Company, (ii) the exercise or conversion of
convertible securities of the Company existing as of the date of this Note, or
(iii) Common Stock or other securities issued or issuable to the Holder pursuant
to any other contract, agreement or arrangement, whether entered into before or
after the date of this Note.

 

“Convertible Sum” means the unpaid principal balance hereunder and any accrued
and unpaid interest.

 

“Effective Date” means the effective date of this Note, as set forth in the
heading opposite the principal amount hereof.

 

“Equity Securities” means in connection with a Next Round of Financing, the type
of securities that are offered and sold to investors in such Next Round of
Financing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Event of Default” has the meaning set forth in Section 5(a).

 

“GAAP” means United States generally acceptable accounting principles as
promulgated by the Financial Accounting Standards Board, as in effect from time
to time, as applied by the Company, on a consolidated basis.

 

“Holder(s)” when the context refers to a holder of this Note, shall mean any
person who shall at the time be the registered holder of this Note, and, when
the context refers to the holder of the Notes collectively, shall mean all
persons who shall at the time be the registered holders of the Notes.

 

“Maturity Date” means the second anniversary of the Effective Date.

 

“Next Round of Financing” means the closing of the first round of financing at
the minimum amount of $10,000,000 or more, in a single round of financing
(excluding the sale of the Notes and the issuance of securities issued upon
conversion of the Notes, and excluding any other subsequent issuance of
convertible debt). The determination of whether a particular financing
constitutes “Next Round of Financing” shall be made by the Board.

 

“Notes” has the meaning set forth in the Subscription Agreement.

 

   

 

 

“Permitted Assignee” has the meaning set forth in Section 9.

 

“Senior Indebtedness” means the principal and interest on indebtedness of the
Company for money borrowed from commercial banks, equipment lessors or other
financial institutions under a secured or unsecured line of credit, term loan or
equipment lease, whether now or hereafter incurred.

 

“Significant Event” means, the occurrence of, at anytime following the Effective
Date, (a) the Common Stock trading at or above 2.0 times the then-applicable
Conversion Price for a period of thirty (30) consecutive trading days, with
minimum average trading volume of 250,000 shares per day over such period and
(b) the shares of Common Stock issuable upon Conversion in accordance with
Section 7(b) being (or would reasonably considered to be) freely- tradable by
Holder.

 

“Subscription Agreement” has the meaning set forth in Section 1.

 

3. Interest. Interest shall accrue on the outstanding principal balance of this
Note from the Effective Date to the date converted or paid, at the Applicable
Rate, which interest shall be simple and shall not compound; provided, however,
that, upon an Event of Default and so long as such Event of Default shall
continue, interest shall accrue on the outstanding principal balance of this
Note from the date of the Event of Default to the date paid at the lesser of (a)
the Applicable Rate plus two percent (2%) per annum or (b) the greatest amount
permitted by applicable law. Subject to the provisions of this Note, accrued and
outstanding interest shall be paid to Holders (x) in cash or in shares of Common
Stock at the Conversion Price, at the Company’s sole discretion, on the first
anniversary of the Effective Date and upon the maturity of this Note or upon an
Event of Default in accordance with Section 5(b)(i) hereof, or (y) shall be
converted into equity upon a Next Round of Financing, upon a Significant Event,
or upon an optional conversion of the Note as set forth herein, whichever occurs
sooner.

 

4. Maturity. The entire principal balance hereunder, together with all accrued
and unpaid interest, shall be due and payable on the Maturity Date.

 

5. Events of Default.

 

(a) Events. The following occurrences shall constitute an “Event of Default”
hereunder:

 

(i) failure to pay principal and/or interest hereunder when due; or

 

(ii) default by the Company under any material provision of this Note or the
Subscription Agreement if such default is not substantially cured by the Company
within thirty (30) days after the Holder has delivered the Company written
notice of such default; or

 

(iii) the institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action; or

 

   

 

 

(iv) if, within sixty (60) days after the commencement of an action against the
Company (and service of process in connection therewith on the Company) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or if, within sixty (60) days
after the appointment without the consent or acquiescence of the Company of any
trustee, receiver or liquidator of the Company or of all or any substantial part
of the properties of the Company, such appointment shall not have been vacated.

 

(b) Remedies. Upon the occurrence of an Event of Default, and so long as such
Event of Default shall continue, the Holder may (i) declare the entire principal
balance hereunder, and all accrued and unpaid interest, immediately due and
payable and (ii) exercise any and all of its rights and remedies granted herein,
by applicable law, or which the Holder may otherwise have against the Company or
otherwise.

 

6. Prepayment. The Company may prepay this Note, in whole or in part, at any
time upon not less than ten (10) business days’ written notice to the Holder,
without penalty.

 

7. Conversion.

 

(a) Conversion upon a Next Round of Financing. Upon the closing of the Next
Round of Financing, this Note shall, at the election of the Holder,
automatically convert into either (i) shares of Common Stock equal to the
Conversion Sum divided by the Conversion Price or (ii) such number of Equity
Securities as shall equal the quotient obtained by dividing (A) the Convertible
Sum by (B) the product of (1) the gross purchase price per Equity Security paid
by the purchasers of the Equity Securities for each Equity Security, and (2) the
applicable Conversion Discount. The Equity Securities or Common Stock issued at
the closing of the conversion hereof will be subject to any obligation, and have
all the benefits of, the rights, preferences and privileges of the Equity
Securities or Common Stock of the Company, as applicable.

 

(b) Conversion in the Event of Significant Event. If, at any time prior to the
earlier of Company’s full satisfaction of this Note shall automatically convert
into shares of Common Stock equal to the Conversion Sum divided by the
Conversion Price. The Common Stock issued at the closing of the conversion
hereof will be subject to any obligation, and have all the benefits of, the
rights, preferences and privileges of the Common Stock of the Company.

 

(c) Optional Conversion. At any time prior to the Maturity Date, Holder may
convert the Note may into shares of Common Stock equal to the Conversion Sum
divided by the Conversion Price.

 

(d) Closing. At the closing of any conversion, the Holder shall surrender this
Note, and the Company shall issue to the Holder a certificate evidencing the
applicable securities issuable upon such conversion. At the Company’s election,
fractional units of securities will not be issued upon conversion of this Note.
In lieu of such fractional units, the Company may pay to Holder, by certified
check, the amount of the outstanding principal under the Note that is not so
converted. The Holder and the Company will execute any and all documents
necessary or appropriate to effect the conversion.

 

   

 

 

(e) Limitations on Conversion. Notwithstanding anything to the contrary
contained in this Note, this Note shall not be convertible by the Holder hereof,
and the Company shall not effect any conversion of this Note or otherwise issue
any shares of Common Stock pursuant hereto, to the extent (but only to the
extent) that after giving effect to such conversion or other share issuance
hereunder the Holder (together with its affiliates) would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the extent
the above limitation applies, the determination of whether this Note shall be
convertible (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be convertible, exercisable or exchangeable (as among all such securities owned
by the Holder and its affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability to
convert this Note, or to issue shares of Common Stock, pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of convertibility. For
purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the Exchange Act. The provisions of this paragraph shall be implemented in a
manner otherwise than in strict conformity with the terms of this paragraph to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this paragraph shall apply to a successor Holder of
this Note. The holders of Common Stock shall be third party beneficiaries of
this paragraph and the Company may not waive this paragraph without the consent
of holders of a majority of its Common Stock. For any reason at any time, upon
the written or oral request of the Holder, the Company shall within one (1)
business day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding, including by virtue of any prior conversion or
exercise of convertible or exercisable securities into Common Stock, including,
without limitation, pursuant to this Note or securities issued pursuant to the
Subscription Agreement. By written notice to the Company, at any time the Holder
may increase or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% specified in such notice; provided that any such increase will
not be effective until the 61st day after such notice is delivered to the
Company.

 

8. Assignment. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company; provided, however, that any purchaser, assignee or
transferee of this Note shall agree in writing to be bound by the terms of the
Subscription Agreement and this Note.

 

9. Treatment of Note. To the extent permitted by GAAP, the Company will treat,
account and report the Note as debt and not equity for accounting purposes and
with respect to any returns filed with federal, state or local tax authorities.
The Holder hereby acknowledges the foregoing, and agrees not to take any
position contrary to such treatment with respect to any tax returns filed by the
Holder unless otherwise required by law.

 

   

 

 

10. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be sent and deemed to have been duly
given all as set forth in the Subscription Agreement.

 

11. No Shareholder Rights. Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a shareholder in respect of meetings of shareholders for
the election of members of the Board of Directors of the Company or any other
matters or any rights whatsoever as a shareholder of the Company; and no
dividends shall be payable or accrued in respect of this Note or the interest
represented hereby or the shares obtainable hereunder until, and only to the
extent that, this Note shall have been converted.

 

12. Amendments. The prior written consent of the Holder and the Company shall be
required for any change or amendment to this Note.

 

13. Loss or Mutilation. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of this Note and, if requested in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement or security reasonably satisfactory to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of this Note, the Company
at its expense will execute and deliver, in lieu hereof, a new Note of like
tenor.

 

14. Governing Law; Consent to Jurisdiction. This Note will be interpreted and
the rights and liabilities of the Holder and the Company determined in
accordance with the laws of the State of Illinois, without regard to its
conflict of law provisions. Each of the Holder and the Company hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in Cook County, Illinois, and consents that all service of process be sent by
nationally recognized overnight courier service directed to the Holder at the
Holder’s address set forth in the Subscription Agreement or to the Company at
the Company’s address set forth in the Subscription Agreement and service so
made will be deemed to be completed when received by the Holder or the Company,
as applicable. Each of the Holder and the Company acknowledges and agrees that
such venue is the most convenient forum for both the Holder and the Company.
Each of the Holder and the Company waives any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Note.

 

15. Waiver of Jury Trial. The Company and the Holder, by accepting this Note,
irrevocably waive any and all rights that each may have to a trial by jury in
any action, proceeding or claim of any nature relating to this Note, any
documents executed in connection with this Note or any transaction contemplated
in any of such documents. The Company and Holder, by accepting this Note,
acknowledge that the foregoing waiver is knowing and voluntary.

 

   

 

 

16. Miscellaneous. No delay or omission of the Holder to exercise any right or
power arising hereunder shall impair any such right or power to be considered to
be a waiver of any such right or power, nor shall the Holder’s action or
inaction impair any such right or power. If any provision of this Note is found
to be invalid by a court, all the other provisions of this Note will remain in
full force and effect. The Company hereby forever waives presentment, protest,
notice of dishonor and notice of non-payment. This Note shall bind the Company
and its successors and assigns. The captions contained in this Note are for
convenience only, shall not be deemed to be a part of this Note and shall not be
referred to in connection with the construction or interpretation of this Note.
As used in this Note: (a) “or” is not exclusive; (b) “including” and its
variants mean “including, without limitation” and its variants; (c) words
defined in the singular have the parallel meaning in the plural and vice versa;
(d) references to “written” or “in writing” include in visual electronic form;
and (e) words of one gender shall be construed to apply to each gender; and a
reference to any person includes such person’s successors and permitted assigns.

 

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

   

 

 

WITNESS the due execution hereof as of the Effective Date, with the intent to be
legally bound hereby.

 

  QUANTUM MATERIALS CORP.         By:            Name:     Title:  

 

   

 

 

 

